Citation Nr: 0710594	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  01-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for substance abuse.

2.  Entitlement to service connection for urethral stricture 
as resulting from exposure to herbicides.

3.  Entitlement to service connection for hiatal hernia as 
resulting from exposure to herbicides.

4.  Entitlement to service connection for bursitis of the 
spine as resulting from exposure to herbicides.

5.  Entitlement to service connection for nerve problems as 
resulting from exposure to herbicides.

6.  Entitlement to service connection for irregular heartbeat 
as resulting from exposure to herbicides.

7.  Entitlement to service connection for headaches as 
resulting from exposure to herbicides.

8.  Entitlement to service connection for a lung disorder as 
resulting from exposure to herbicides.

9.  Entitlement to service connection for exhaustion as 
resulting from exposure to herbicides.

10.  Entitlement to service connection for cramping in the 
rectum as resulting from exposure to herbicides.

11.  Entitlement to service connection for a low back problem 
as resulting from exposure to herbicides.

12.  Entitlement to service connection for hip pain as 
resulting from exposure to herbicides.

13.  Entitlement to service connection for knee pain as 
resulting from exposure to herbicides.

14.  Entitlement to service connection for a bilateral heel 
disorder as resulting from exposure to herbicides.

15.  Entitlement to service connection for headaches.

16.  Entitlement to service connection for a right knee, left 
knee, or bilateral knee disorder.

17.  Entitlement to service connection for a left shoulder 
disorder.

18.  Entitlement to service connection for a back disorder.

19.  Entitlement to service connection for a stomach 
disorder, to include an ulcer.

20.  Entitlement to service connection for urethral 
stricture.

21.  Entitlement to service connection for arthritis/bursitis 
of multiple joints (excluding consideration of joints 
separately considered herein).

22.  Entitlement to service connection for a bilateral elbow 
disorder.

23.  Entitlement to service connection for a bilateral hip 
disorder.

24.  Entitlement to service connection for an irregular heart 
beat.

25.  Entitlement to service connection for a sore testicle.

26.  Entitlement to service connection for a sore crotch 
bone.

27.  Entitlement to service connection for a prostate 
disorder.

28.  Entitlement to service connection for a bilateral leg 
disorder, to include a nerve disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to April 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in July 2001.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In December 2003, the Board remanded the case for additional 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the development 
directed for the headaches, knee, left shoulder, back, 
urethral stricture, sore crotch bone, sore testicle, prostate 
disorder and bilateral leg/neurologic disorder was not 
completed.  Consequently, a new remand is required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, these claims will be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
development directed for the remaining appellate issues, 
however, was substantially complied with, and the evidence of 
record is sufficient to resolve these claims.

The Board also observes that when this case was remanded in 
December 2003, the appellate issues included service 
connection for diabetes, in addition to those listed above.  
Service connection was subsequently established for diabetes 
mellitus by a December 2005 rating decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

As an additional matter, the Board notes that in a March 2003 
decision it determined, in part, that new and material 
evidence had not been received to reopen claims of service 
connection for a rib disorder, fracture of the nose, skin 
disorder as resulting from herbicide exposure, and tendonitis 
of bilateral heels (as directly related to active service).  
Further, the Board denied ratings in excess of 20 percent for 
a right shoulder disorder, as well as a compensable rating 
for right ear hearing loss.  Nothing in the record reflects 
that the veteran appealed those denials to the United States 
Court of Appeals for Veterans Claims (Court).  Accordingly, 
the decision on those claims is final, and the Board no 
longer has jurisdiction to address these issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection for substance abuse is precluded by 
law.

3.  The veteran had active service in the Republic of 
Vietnam, and was presumptively exposed to herbicides therein.

4.  The veteran's claimed urethral stricture, hiatal hernia, 
bursitis of the spine, nerve problems, irregular heartbeat, 
lung disorder, exhaustion, rectal cramping, low back 
disorder, joint pain (to include the hips, knee, and heels), 
and headaches are not among the conditions presumptively 
associated with herbicide exposure, nor is there any 
competent medical evidence of record supporting such a 
finding.

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has arthritis or 
bursitis of multiple joints (excluding consideration of 
joints separately considered herein), a hip disorder, an 
elbow disorder, and/or a cardiovascular disorder manifested 
by irregular heart beat.  

6.  The veteran's stomach problems have been attributed to 
gastritis and gastroesophageal reflux disease (GERD).  
However, the preponderance of the competent medical evidence 
is against a finding that either of these conditions are 
causally related to active service.

CONCLUSIONS OF LAW

1.  Inasmuch as service connection for the veteran's 
substance abuse is precluded by law, the claim is denied.  38 
U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) 
(2006); VAOPGCPREC 7-99; VAOPGCPREC 2-98.

2.  Service connection is not warranted urethral stricture, 
hiatal hernia, bursitis of the spine, nerve problems, 
irregular heartbeat, lung disorder, exhaustion, rectal 
cramping, low back disorder, joint pain (to include the hips, 
knee, and heels), and/or headaches as resulting from 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(e) (2006).

3.  Service connection is not warranted for a stomach 
disorder, to include an ulcer; arthritis/bursitis of multiple 
joints (excluding consideration of joints separately 
considered herein), a bilateral elbow disorder, a bilateral 
hip disorder, and/or a cardiovascular disorder manifested by 
an irregular heartbeat.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he developed multiple 
disabilities during active service, to include as due to 
exposure to herbicides while on duty in the Republic of 
Vietnam.  

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As an initial matter, the Board notes that, for the reasons 
detailed below, the veteran's claim of service connection for 
substance abuse must be denied as a matter of law.  In 
VAOPGCPREC 5-2004 VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when 
the claim cannot be substantiated under the law or based on 
the application of the law to undisputed facts.  Similarly, 
the Court has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Turning to the other appellate issues, the Board notes that 
the Court held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's 
claims by the RO, it was impossible to provide notice of the 
VCAA before the initial adjudication of the claims.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7- 2004.  Under such circumstances, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
indicated that this defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

In this case, the veteran was provided with the requisite 
notification by letters dated in April 2001, April 2003, 
January 2004, and July 2004.  Taken together, these letters 
noted the enactment of the VCAA, informed the veteran of the 
evidence necessary to substantiate his claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board acknowledges that the notification provided to the 
veteran did not include information regarding disability 
rating(s) and effective date(s) as mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, for the reasons detailed below, the Board 
concludes that service connection is not warranted for the 
disabilities that are being adjudicated by this decision.  
Consequently, any deficiency with respect to the notice 
required under Dingess/Hartman has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate these claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a November 2006 statement, the 
veteran's accredited representative cited to relevant 
regulatory provisions of 38 C.F.R. Part 3 regarding service 
connection claims, to include section 3.309(e) regarding 
conditions presumptively associated with herbicide exposure.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal decided herein are in the 
claims folder.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
had the opportunity to present evidence and testimony in 
support of his claim at the July 2001 hearing.  Further, he 
was accorded multiple VA medical examinations in February 
2004 regarding this case.  Consequently, for these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).



I.  Substance Abuse

Initially, the Board notes, with respect to the veteran's 
substance abuse claim, that section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a 
appellant's own alcohol or drug abuse.  Moreover, section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, or abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m), 3.301(d).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  
Thus, service connection for the veteran's substance abuse is 
precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

The Board acknowledges that the Federal Circuit has held that 
there can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the 
Federal Circuit indicated that veterans could recover only if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id. at 1381.  In this 
case, a thorough review of the record does not indicate any 
competent medical evidence indicating that the veteran's 
substance abuse was secondary to or was caused by a service-
connected disability.  Consequently, service connection is 
not warranted on this basis either.



II.  Herbicide Exposure

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Moreover, the Secretary of VA has determined that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than CLL); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (excludes diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice 68 Fed. Reg. 27,630-27,641 
(2003).

Notwithstanding the presumption of service connection in the 
law afforded for certain diseases based on Agent Orange 
exposure, a veteran is not precluded from establishing 
service connection for another disease or disability with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection based upon herbicide exposure.

As an initial matter, the Board acknowledges that the 
veteran's service records reflect that he had active service 
in the Republic of Vietnam, and, thus, was presumptively 
exposed to herbicides therein.  See 38 U.S.C.A. § 1116(f).  
However,  the veteran's claimed urethral stricture, hiatal 
hernia, bursitis of the spine, nerve problems, irregular 
heartbeat, lung disorder, exhaustion, rectal cramping, low 
back disorder, joint pain (to include the hips, knee, and 
heels), and headaches are not among the conditions 
presumptively associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  

With respect to the nerves, lung, and prostate claims, the 
Board acknowledges that that 38 C.F.R. § 3.309(e) does 
provide a presumption for acute and subacute peripheral 
neuropathy, prostate cancer, and respiratory cancers.  
However, nothing in the record reflects that the veteran has 
been diagnosed with any of these disorders, to include the VA 
medical examinations conducted in February 2004.  The 
remaining conditions are either not listed among the 
presumptive conditions, or have been explicitly excluded.  
For example, the Secretary has determined that no presumption 
exists for chronic persistent peripheral neuropathy; renal 
cancer; gastrointestinal and digestive disease including 
liver toxicity (excluding the already service-connected 
diabetes mellitus, type II); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice 
68 Fed. Reg. 27,630-27,641 (2003).  No competent medical 
evidence has been otherwise submitted which refutes this 
determination.  Moreover, a February 2004 VA orthopedic 
examiner opined that he did not believe the veteran's claimed 
bilateral heel disorder was in any way related to exposure of 
herbicides, nor did he believe that any of the claimed joint 
injuries (back, knees, shoulder, bursitis, elbows, and hips) 
would be in any way related to an exposure to herbicides.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claims of service 
connection based upon herbicide exposure.  Consequently, 
these claims must be denied.

III.  Direct Service connection

In the instant case, the Board finds that the preponderance 
of the competent medical evidence is against a finding that 
the veteran currently has bursitis of any joint, a hip 
disorder, an elbow disorder, and/or a cardiovascular disorder 
manifested by irregular heart beat.  

The Board acknowledges that the treatment records reflect the 
veteran has complained of these conditions on various 
occasions, particularly his complaints of joint pain.  
However, none of them were found on VA medical examinations 
conducted in February 2004.  For example, the VA orthopedic 
examiner stated he did not believe the veteran had bursitis 
of the spine, and that he did not find any evidence of 
bursitis of any joints except for possibly the ankle, which 
could be evaluated with X-rays.  The examiner also stated 
that he did not find any evidence of an elbow disorder, nor 
of any pain with internal or external rotation of either hip, 
and that he doubted there was any specific pathology of 
either knee.  X-rays conducted in conjunction with this 
examination did not reveal any bursitis.  In fact, he was 
found to have radiographically normal ankles and hip joints.

At the February 2004 VA general medical examination, the 
veteran related that at one time he reported exhaustion and 
significant fatigue sometimes even with daily activities and 
a person told him he had an irregular heartbeat and that it 
could be connected.  However, he did not recall any specific 
diagnosis label that was attached to this irregular 
heartbeat, nor which physician had told him this in the past.  
Moreover, he did not recall having skipped beats, syncope, or 
presyncopal episodes.  He had also had no episodes of 
tachycardia.  There were no findings of any cardiovascular 
impairment on physical examination.  Further, the examiner 
stated, in part, that there was no mention of the irregular 
heartbeat in any notes that he reviewed, and that the veteran 
had a clinical examination consisting of his history and 
physical that would not confirm any diagnosis of an irregular 
heartbeat.  The examiner also opined that, at this point in 
time, the veteran did not have an irregular heartbeat.

In view of the foregoing, the Board finds that the veteran 
does not currently have arthritis/bursitis of any joint 
(excluding consideration of joints separately considered 
herein), a hip disorder, an elbow disorder, and/or a 
cardiovascular disorder manifested by irregular heart beat.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board notes that the veteran's stomach problems were 
attributed to gastritis and GERD at the February 2004 VA 
digestive conditions examination.  However, the examiner 
opined that it was not at least as likely as not that these 
conditions were manifested in service or were present within 
one year after the veteran's discharge from service, nor were 
they etiologically related to or caused by an incident of the 
veteran's service or as a result of or aggravated by any 
service-connected disability.  As this opinion was based upon 
both an examination of the veteran and review of his claims 
folder, the Board finds that it was based upon an adequate 
foundation.  No competent medical evidence is of record which 
explicitly refutes this opinion. Accordingly, the Board 
concludes that the preponderance of the competent medical 
evidence is against a finding that the veteran's current 
stomach disorder is causally related to active service.

IV.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of service connection for multiple conditions due to 
herbicide exposure, as well his claims of direct service 
connection for a stomach disorder, to include an ulcer; 
arthritis/bursitis of multiple joints, a bilateral elbow 
disorder, a bilateral hip disorder, and/or a cardiovascular 
disorder manifested by an irregular heartbeat.  


ORDER

Entitlement to service connection for substance abuse is 
denied.

Entitlement to service connection for urethral stricture as 
resulting from exposure to herbicides is denied.

Entitlement to service connection for hiatal hernia as 
resulting from exposure to herbicides is denied.

Entitlement to service connection for bursitis of the spine 
as resulting from exposure to herbicides is denied.

Entitlement to service connection for nerve problems as 
resulting from exposure to herbicides is denied.

Entitlement to service connection for irregular heartbeat as 
resulting from exposure to herbicides is denied.

Entitlement to service connection for headaches as resulting 
from exposure to herbicides is denied.

Entitlement to service connection for a lung disorder as 
resulting from exposure to herbicides is denied.

Entitlement to service connection for exhaustion as resulting 
from exposure to herbicides is denied.

Entitlement to service connection for cramping in the rectum 
as resulting from exposure to herbicides is denied.

Entitlement to service connection for a low back problem as 
resulting from exposure to herbicides is denied.

Entitlement to service connection for hip pain as resulting 
from exposure to herbicides is denied.

Entitlement to service connection for knee pain as resulting 
from exposure to herbicides is denied.

Entitlement to service connection for a bilateral heel 
disorder as resulting from exposure to herbicides is denied.

Entitlement to service connection for a stomach disorder, to 
include an ulcer, is denied.

Entitlement to service connection for arthritis/bursitis of 
multiple joints (excluding consideration of joints separately 
considered herein) is denied.

Entitlement to service connection for a bilateral elbow 
disorder is denied.

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for an irregular heart beat 
is denied.


REMAND

In December 2003, the Board directed that the veteran was to 
be accorded orthopedic, neurologic, and urinary tract 
examinations with respect to this case.  For any diagnosed 
medical disorder that was the subject of this appeal, the 
respective examiner(s) were to review the veteran's service 
medical records, pertinent post-service clinical records, and 
the veteran's testimony at the July 2001 hearing, and 
thereafter provide a medical opinion as to the likelihood 
(whether it is at least as likely as not) that the disorder: 
(a) was manifested in service; or, (b) was present within one 
year after the veteran's service discharge in April 1978; or, 
(c) was etiologically related to or caused by any disease or 
injury incurred during the veteran's service; or (d) was a 
result of or aggravated by any service-connected disability.  

In this case, the February 2004 VA orthopedic examiner stated 
that he did not believe the veteran had bursitis of the 
spine, and that if any back problems existed he believed it 
was just of a mechanical low back nature.  He also doubted 
whether there was any specific pathology of either knee, and 
stated that the overall examination of multiple joints was 
unimpressive in his hands.  However, he also indicated that 
X-rays studies were necessary, and when such studies were 
conducted they revealed very early degenerative disease in 
bilateral femoral patellar joints of the knees, as well as 
mild spondylosis of the lumbar spine.  Further, the examiner 
indicated that the veteran demonstrated anterior instability 
of bilateral shoulders, and that both shoulders demonstrated 
signs of impingement.  In addition, it is noted that a March 
1987 VA examiner diagnosed residuals, old trauma, for both 
the lumbar spine and right knee; while August 2000 treatment 
records noted several abnormalities of the left shoulder, and 
showed a diagnosis of adhesive capsulitis, bilateral.  Thus, 
there is competent medical evidence indicating the veteran 
has current, chronic disabilities of the back, knees, and 
left shoulder.  Nevertheless, no competent medical opinion 
was promulgated regarding the etiology of these disorders as 
directed by the Board's December 2003 remand directives.

The Board also notes that the February 2004 VA neurologic 
examiner noted that it did seem possible that the veteran did 
have migraine headaches, but might benefit from a close 
neurologic follow-up.  In addition, the examiner noted that 
the veteran had back and neck pain, recommended that a bone 
scan be conducted as well as an EMG of the upper and lower 
extremities to rule out radiculopathy versus some other 
process.  An EMG study was subsequently performed in March 
2004, and was found to be abnormal.  It was stated that it 
might be due to an old ulnar nerve injury, but that an old 
C8-T1 radiculopathy could not be excluded.  It was also 
stated that, given the findings in the left tibialis anterior 
and left vastus lateralis, an old left L4 radiculopathy could 
not be excluded.  Thus, it does appear that the veteran may 
have a current neurologic disorder, but no competent medical 
opinion was provided regarding the etiology thereof as 
directed by the December 2003 remand directives.

Similarly, the February 2004 VA genitourinary examination 
noted that there was documentation during the veteran's 
military service that he was diagnosed with 


gonococcal urethritis, which temporally related to the 
development of the bulbous urethral stricture requiring 
intervention in "1986 and 1981 and 1989."  The examiner 
also stated that the veteran should undergo further 
evaluation, as there was a high likelihood these could recur, 
and "could be attributing to some of his symptoms at this 
time."  Specifically, the veteran reported urinary symptoms 
of incomplete emptying and post-void incontinence, but denied 
any significant history of recent urinary tract infections, 
straining to void, significant urgency or frequency, or 
hematuria.  Further, the examiner found testicular atrophy, 
but stated that the etiology was unclear and that there was 
no evidence of epididymitis on prior presentations.  There 
was an association with epididymitis and gonorrhea, but this 
usually did not cause testicular atrophy, but could cause 
chronic epididymal pain.  Moreover, the examiner noted the 
veteran's complaints of prostate swelling, and that he had 
undergone biopsies for an elevated PSA by report, but was 
discharged after evaluation demonstrated a benign prostate.  
The examiner stated that the veteran did not currently have 
any symptoms of benign prostatic hypertrophy, but it was 
likely that if obstructive symptoms developed they might be 
secondary to the stricture and further evaluation would be 
needed.  In view of the foregoing, the Board finds that it is 
not clear from the examination report whether the veteran 
does currently have any urethral stricture residuals, to 
include testicular atrophy, and/or prostate problems.  
Consequently, clarification is required as to whether any of 
the veteran's current urinary symptoms are causally related 
to active service.

The Court has held that when the medical evidence of record 
is insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Further, the Court 
has held that "a remand by this Court or the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  We hold further 
that a remand by this Court or the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand."  Stegall, 11 Vet. 
App. at 271.  In view of the foregoing, the Board concludes 
that a remand is required to obtain clarifying medical 
evidence as to 


whether the veteran does currently have headaches, a back 
disorder, a left shoulder disorder, a knee disorder, 
residuals of urinary tract infection (to include prostate and 
testicular problems), and/or a neurologic disorder, and, if 
so, whether the condition(s) are causally related to active 
service.

Since new examinations may be necessary in the instant case, 
the veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board also notes, as stated above, that it does not 
appear the veteran was provided with notification informing 
him of potential disability rating(s) and/or effective 
date(s) as mandated by Dingess/Hartman, supra.  Inasmuch as 
additional evidentiary development is already required in 
this case, while on remand he should be provided with this 
requisite notice.

For the reasons stated above, this case is REMANDED for the 
following.

1.  Please provide the veteran with 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification regarding disability 
rating(s) and effective date(s) as 
mandated by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
headaches, back, left shoulder, knees, 
urinary problems, prostate problems, 
testicular problems, and nerves since 
February 2004.  After securing any 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the RO 
should obtaining clarifying medical 
opinion(s) as to whether the veteran does 
in fact have chronic headaches, a low 
back disorder, a left shoulder disorder, 
a knee disorder, urinary tract residuals, 
and/or a neurologic disorder.  The claims 
folder should be made available and 
pertinent documents therein reviewed in 
connection with these opinions; it must 
be noted that the claims folder was 
reviewed.

For any chronic disability found to 
exist, an opinion must be expressed as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the disorder: (a) was manifested in 
service; or, (b) was present within one 
year after the veteran's service 
discharge in April 1978; or, (c) was 
etiologically related to or caused by any 
disease or injury incurred during the 
veteran's service; or (d) was a result of 
or aggravated by any service-connected 
disability.  

If any additional examination(s) or 
testing is deemed necessary with respect 
to these claims, they should be 
conducted.

If the examiner(s) is unable to provide 
any of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of service 
connection for headaches; right knee, 
left knee or bilateral knee disorders; 
left shoulder disorder; back disorder; 
urethral stricture; sore testicle; sore 
crotch bone; prostate disorder; and 
bilateral leg disorder, to include a 
nerve disorder, in light of any 
additional evidence added to the records 
assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in December 2005, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


